



TRANSITION SERVICES AGREEMENT
This Transition Services Agreement (this “Agreement”), is made as of January 7,
2014 (the “Effective Date”) by and between Team Health, Inc. (the “Company”), a
Tennessee corporation and Gregory S. Roth (“Executive”).
WHEREAS, Executive is employed by the Company as its Chief Executive Officer
pursuant to an Amended and Restated Employment Agreement dated as of November
25, 2009, as subsequently amended on February 11, 2011 (as so amended, the
“Employment Agreement”);
WHEREAS, Executive has announced his desire to retire from his current position
as Chief Executive Officer and as a member of the Company’s Board of Directors
(the “Board”);
WHEREAS, the Company intends to actively recruit a successor Chief Executive
Officer and Executive has agreed to assist the Company in such efforts and
thereafter continue to serve as a consultant to the Company to ensure a smooth
transition between Chief Executives for a period thereafter as more fully set
forth herein; and
WHEREAS, the parties wish to modify, in part, the terms of the Employment
Agreement and document the terms of the consulting arrangement with Executive as
set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and the Executive agree as follows:
1.Employment Period.
(a)    From the Effective Date and continuing until the Transition Date (as
defined below) (such period, the “Employment Period”), Executive shall continue
to be employed as Chief Executive Officer of the Company pursuant to the terms
of the Employment Agreement, subject only to the modifications set forth in
Section 2 below. During the Employment Period, Executive agrees to assist the
Company in its efforts to recruit a successor Chief Executive Officer. Upon the
end of the Employment Period, Executive shall resign as a member of the
Company’s Board and shall also resign from all other officer and board positions
held with the Company and its affiliates.
(b)    “Transition Date” shall mean the earliest to occur of (i) such date on
which a successor Chief Executive Officer designated by the Board commences
employment with the Company (the “New CEO Date”), (ii) the date of Executive’s
termination of employment with the Company for any reason and (iii) December 31,
2014, or, if requested by the Board in its sole discretion by notice in writing
to Executive prior to December 31, 2014, a subsequent date specified by the
Board which date shall be no later than March 31, 2015 (such applicable date
under this clause (iii), the “Outside Transition Date”).
2.    Employment Agreement Modifications.
(a)    During the Employment Period, the terms of the Employment Agreement shall
remain in full force and effect provided that from and after the Effective Date,
the provisions of Sections 6.3 through 6.6 (relating to certain terminations of
employment and severance entitlements), shall cease to be applicable or
effective; provided that, in the event that a binding letter of intent or
agreement to consummate a transaction that would constitute a “Sale of the
Company” (as defined in the Employment Agreement) is entered into by the Company
prior to the Outside Transition Date and the Sale of the Company is consummated
on or prior to the twelve month anniversary of the Outside Transition Date, then
unless Executive’s employment hereunder is or was terminated by the Company for
Cause (as defined in the Employment Agreement) or due to Executive’s death or
Disability (as defined in the Employment Agreement), Executive shall be entitled
to the payments and benefits that would have been payable to Executive pursuant
to Section 6.6(b) of the Employment Agreement, with such payments commencing
upon the later of (i) the end of the Employment Period or (ii) the consummation
of the Sale of the Company.
(b)    In the event the Employment Period continues beyond December 31, 2014:
(i)    Executive shall be entitled to commute via Company aircraft, provided the
Company continues to maintain a corporate aircraft at such time, until the
conclusion of the Employment Period; and
(ii)    Executive shall be entitled to a 2015 MIB bonus (based on actual
performance and payable when MIB bonuses are generally paid to other executives)
on a pro-rated basis based upon the percentage of calendar year 2015 that shall
have expired through the last day of the Employment Period, but Executive shall
not be entitled to receive any other incentive-based compensation or equity
awards in respect of any portion of 2015.
(c)    In the event of a termination of Executive’s employment during the
Employment Period prior to the Outside Transition Date by the Company without
Cause or due to the occurrence of the New CEO Date, Executive shall be entitled
to continued payment of the compensation and benefits that otherwise would have
been payable to Executive pursuant to the Employment Agreement (as modified
herein) through the Outside Transition Date; provided, however, that if the New
CEO Date occurs on or after January 1, 2015 but prior to the Outside Transition
Date, then such compensation and benefits shall terminate as of the date of
Executive’s termination of employment. Thereafter, the provisions of Section 3
shall apply.
(d)    In the event of Executive’s termination of employment upon the occurrence
of the Transition Date (other than by the Company without Cause pursuant to
paragraph (c) above), the Company will pay to Employee the amount of any unpaid
Base Salary owed through the date of termination and shall reimburse Executive
for any unreimbursed expenses pursuant to Section 5 of the Employment Agreement
for expenses incurred in the performance of his duties prior to such termination
of employment. Thereafter, the provisions of Section 3 shall apply.
(e)    Upon the expiration of the Employment Period, except for the obligations
that may be payable as described in this Section 2, the Employment Agreement
shall cease to be of further force or effect, except to the extent specific
provisions are incorporated herein by reference.
3.    Consulting Arrangement. Unless Executive’s employment shall have
terminated due to Executive’s resignation, termination by the Company for Cause
or due to death or Disability, and provided that Executive has complied with
Section 1(a) hereof, upon the expiration of the Employment Period the Company
shall retain the Executive, and Executive hereby agrees to serve as a consultant
to the Company, on the terms and subject to the conditions of this Agreement
during the period commencing with the expiration of the Employment Period and
continuing until the third anniversary of the Outside Transition Date (the
“Consulting Term”). During the Consulting Term Executive will, from time to time
at the request of the Company upon reasonable advance notice, provide advice
with respect to the business of the Company and its strategic business plan and
such other matters as the Company may reasonably request. It is understood that
such consulting services shall be incidental to, and shall not interfere with,
the other business activities and commitments of Executive which are permitted
pursuant to Section 6 below.
4.    Compensation. The Company shall pay Executive a retainer (the “Retainer”)
at the rate of $425,000 per year, payable in equal monthly installments during
the Consulting Term commencing as of the day following the Outside Transition
Date. Subject to Section 5 below and Executive’s continued compliance with
Section 7, Executive shall be entitled to the full Retainer regardless of the
amount and frequency of consulting services actually requested of him. For the
avoidance of doubt, no Retainer shall be payable with respect to any portion of
the Consulting Term which occurs prior to the Outside Transition Date.
5.    Status; Employee Benefits; Taxes.
(a)    Status of Executive.
(i)    During the Consulting Term, Executive shall not be an employee of the
Company and, except as provided in clause (ii) below, Executive shall not be
entitled to participate in any employee benefit plans or other benefits or
conditions of employment available to the employees of the Company. Executive
shall have no authority to act as an agent of the Company, except on authority
specifically so delegated, and he shall not represent to the contrary to any
person. He shall not direct the work of any employee of the Company, or make any
management decisions, or undertake to commit the Company to any course of action
in relation to third persons. Although the Company may specify the results to be
achieved by Executive and may control and direct him in that regard, the Company
shall not control or direct the Executive as to the specific manner by which
such results are accomplished.
(ii)    Executive’s retention as a consultant of the Company during the
Consulting Term shall be treated as continued service with the Company for
purposes of vesting and any applicable exercise periods under all outstanding
equity awards of the Company held by Executive.
(b)    Taxes. It is intended that the Retainer fees paid hereunder in respect of
the Consulting Term shall constitute revenues to Executive in respect of service
as an independent contractor. To the extent consistent with applicable law, the
Company will not withhold any amounts therefrom as federal income tax
withholding from wages or as employee contributions under the Federal Insurance
Contributions Act or any other state or federal laws. Executive shall be solely
responsible for the withholding and/or payment of any federal, state or local
income or payroll taxes and shall hold the Company, its officers, directors and
employees harmless from any liability arising from the failure to withhold such
amounts. Amounts payable to Executive in respect of the Employment Period shall
remain subject to Company tax withholding requirements.
6.    Termination. The Consulting Term shall continue until the third
anniversary of the Outside Transition Date unless earlier terminated due to
Executive’s death. In the event of the expiration or earlier termination of the
Consulting Term as described in the preceding sentence, neither the Company nor
the Executive shall have any further obligations hereunder, except as set forth
in Section 7 hereof.
7.    Restrictive Covenants. The provisions of Section 7 (Restricted Activities)
and Section 8 (Inventions and Intellectual Property) of the Employment Agreement
are hereby amended and restated as attached hereto in Exhibit A and are
incorporated herein by reference (as so amended). The restrictive covenants
described in Exhibit A shall represent the exclusive restrictive covenants
applicable to Executive with respect to the Company from and after the date
hereof.
8.    Miscellaneous Provisions. The provisions of Sections 11 through 27 of the
Employment Agreement (Assignment and Binding Effect; Entire Agreement and
Modification; Waiver; Governing Law; Notices; Severability; Headings;
Confidentiality; Enforcement Costs; Survival; Name or Ownership Change;
Compliance with Other Agreements; No Rule of Construction; Indemnification; and
Compliance with IRC 409A) are hereby incorporated herein by reference.
9.    Counterparts. This Agreement may be executed in one or more counterparts,
which shall, collectively and separately, constitute one agreement.



IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first above written.
TEAM HEALTH, INC.
/s/ H. L. Massingale        

By:    Lynn Massingale, M.D.

Its:    Executive Chairman






EXECUTIVE




/s/ Gregory S. Roth         
Gregory S. Roth






Exhibit A (Amended Employment Agreement Restrictive Covenants)


7. Restricted Activities .
7.1 Preliminary Statement. Employee acknowledges that by virtue of Employee’s
duties under this Agreement, Employee shall become aware of various sensitive
and confidential information, and shall develop contacts and relationships which
Employee otherwise would not have had access to or developed. Employee further
acknowledges that such information and relationships would give Employee an
unfair competitive advantage should Employee compete with the Company. Employee
further acknowledges that the Company has certain subsidiaries and affiliates
(collectively, the “Related Companies”) and that Employee may also become aware
of certain confidential information relating to the Related Companies and will
develop certain contacts and relationships with clients or customers of the
Related Companies which would give Employee an unfair competitive advantage if
Employee should compete with the Related Companies. Accordingly, Employee agrees
that Employee shall not, directly or indirectly, whether alone or as a partner,
officer, director, investor, employee, agent, member or shareholder of any other
entity or corporation, without the prior written consent of the Company, violate
any of the covenants (the “Covenants”) set forth in this Section 7. For purposes
of this Agreement, the term “affiliate” shall mean any person or entity which
controls, is controlled by, or is under common control with the Company or a
Related Company.
7.2 Covenant Not to Divulge Confidential Information. During the term of
Employee’s employment and consultancy with the Company, whether pursuant to this
Agreement or otherwise, and after termination of Employee’s employment and
consultancy with the Company, Employee shall not (i) use any Confidential
Information of or concerning the Company or the Related Companies except for the
Company’s benefit or (ii) disclose or divulge to any third party any
Confidential Information relating to the Company or the Related Companies,
except as otherwise required by law. “Confidential Information” shall mean
information concerning the Company or any Related Company, whether written or
oral, which Employee is or becomes aware of and which has not been publicly
disclosed. Information shall not be deemed “publicly disclosed” if disclosed by
Employee in violation of this Agreement or as a result of such information being
disclosed to employees or agents of the Company or any Related Company.
7.3. Covenant Not to Compete or Interfere with Business Relationships. During
the term of Employee’s employment or consulting services with the Company,
whether pursuant to this Agreement or otherwise, and continuing until the 5th
anniversary of the “Outside Transition Date” (as defined in the Transition
Services Agreement to which this Exhibit A is attached) Employee shall not
engage in any activity competitive with or adverse to the Company or any Related
Company described in this Section 7.3.
(a) Employee shall not solicit or hire (for Employee or on behalf of a third
party) any person who is then, or during the term of this Agreement was, an
employee or contractor (including, without limitation, any contract physicians)
of the Company or any Related Company. Contract physicians shall include those
physicians with whom the Company or any Related Company then has a contract, or
which have actively been recruited by the Company or any Related Company within
one hundred eighty (180) days prior to termination of this Agreement.
(b) Employee shall not induce or attempt to induce any person or entity doing
business with the Company or any Related Company, to terminate such
relationship, or engage in any other activity detrimental to any Related
Company. Specifically, Employee shall not solicit or contract with (a) any then
current client of the Company or any Related Company, (b) any client with which
the Company or any Related Company previously did business during the one (1)
year period immediately prior to the third anniversary of the Outside Transition
Date, or (c) any prospective client of the Company or any Related Company which
the Company or a Related Company was “actively seeking” to do business with
within the one (1) year period immediately before the third anniversary of the
Outside Transition Date. (For purposes of this Agreement, the Company or a
Related Company will be deemed to have been “actively seeking” to do business
with a prospective client if the Company or a Related Company did any of the
following: (A) met with the administration of such prospective client, (B)
submitted a response to a Request for Proposal (“RFP”) or other formal proposal
from such prospective client, or (C) made any other written response to a
request, solicitation, or initial discussion by or with such prospective
client.).
(c) Employee shall not be employed by nor have any financial relationship with
any entity which directly or indirectly performs any competitive activity which
Employee is individually prohibited from performing under the terms of this
Agreement.
(d) Notwithstanding the restrictions specified in this Section 7, nothing herein
shall be construed to prohibit Employee from: (i) owning, solely as a passive
investment, the securities of an entity which are publicly traded on a national
or regional stock exchange or on the over-the-counter market or investing
through a private equity fund in securities of an entity that is not publicly
traded, provided that Employee (A) is not a controlling person or, or a member
of a group which controls, such entity and (B) does not, directly or indirectly,
own 5% or more of any class of securities of such entity; (ii) owning, solely as
a passive investment, the securities of an entity which are not publicly traded
provided that such entity is not engaged in a principal business of providing
emergency room services, hospital medicine services or anesthesia services to
hospitals; or (iii) being employed by facility healthcare providers such as
hospitals, surgery centers, information technology or revenue cycle services
providers and the like.
Except as specifically provided herein, Employee is free to engage in any
business activity, not otherwise prohibited by this Agreement, in any geographic
location.
7.4 Construction. For purposes of this Section 7, the term “then” shall mean at
the time of Employee’s engagement in the applicable conduct. The Covenants are
essential elements of this Agreement, and but for Employee’s agreement to comply
with the Covenants, the Company would not have entered into this Agreement. The
Covenant shall be construed as independent of any other provisions in this
Agreement. Except as provided in Section 7.6 below, the existence of any claim
or cause of action of Employee against the Company or any Related Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement of any of the Covenants. The period of time during
which Employee is prohibited from engaging in the business practices described
in the Covenants shall be extended by any length of time during which Employee
is in breach of the Covenants. The Company and Employee agree that the Covenants
are appropriate and reasonable when considered in light of the nature and extent
of the business conducted by the Company. However, if a court of competent
jurisdiction determines that any portion of the Covenants, including without
limitation, the specific time period, scope or geographical area, is
unreasonable or against public policy, then such Covenants shall be considered
divisible as to time, scope, and geographical area and the maximum time period,
scope or geographical area which is determined to be reasonable and not against
public policy shall be enforced.
7.5 Remedies. The parties agree that if Employee breaches any Covenant, the
Company or the Related Companies, as applicable, will suffer irreparable damages
and Employee will receive a benefit for which Employee had not paid. Employee
agrees that (i) damages at law will be difficult to measure and an insufficient
remedy to the Company or a Related Company in the event that Employee violates
the terms of this Section 7 and (ii) the Company and the Related Companies shall
be entitled, upon application to a court of competent jurisdiction, to obtain
injunctive relief to enforce the provisions of this Section 7 without the
necessity of posting a bond or proving actual damages, which injunctive relief
shall be in addition to any other rights or remedies available to the Company or
the Related Companies. No remedy shall be exclusive of any other, and neither
application for nor obtaining injunctive or other relief shall preclude any
other remedy available, including money damages and reasonable attorneys’ fees.
Employee acknowledges and agrees that the Related Companies are intended
beneficiaries of the Covenants and shall have the same rights and remedies as
the Company to enforce the Covenants.
7.6 Limitation on Enforcement. In the event the Company materially breaches this
Agreement by failing to meet a payment obligation hereunder (as defined below),
and Employee is not in breach of this Agreement, then Employee shall no longer
be bound by the Covenants. For purposes of this Agreement, “materially breaches
this Agreement by failing to meet a payment obligation hereunder” shall mean (i)
the Company has failed to meet a payment obligation hereunder (and likewise
failed to cure such nonpayment within thirty (30) days following notice from
Employee) and (ii) the Company did not have a good faith basis to not pay the
disputed payment to Employee. If a good faith dispute does exist regarding any
payment obligation, the Company shall only be deemed to have materially breached
this Agreement by failing to meet a payment obligation hereunder if, after the
amount to be paid is determined by a trial court of competent jurisdiction, the
Company does not pay such amount awarded by such court within thirty (30) days
after the trial court’s decision.
8. Inventions and Intellectual Property. Employee acknowledges that all
developments, including, without limitation, inventions, patentable or
otherwise, discoveries, improvements, patents, trade secrets, designs, reports,
computer software, flow charts and diagrams, procedures, data, documentation,
ideas and writings and applications thereof relating to the present or planned
business of the Company or any Related Company that, alone or jointly with
others, Employee may conceive, create, make, develop, reduce to practice or
acquire during the term of this Agreement (collectively, the “Developments”) are
works made for hire and shall remain the sole and exclusive property of the
Company, and Employee hereby assigns to the Company all of Employee’s right,
title and interest in and to all such Developments. All related items,
including, but not limited to, memoranda, notes, lists, charts, drawings,
records, files, computer software, programs, source and programming narratives
and other documentation (and all copies thereof) made or compiled by Employee,
or made available to Employee, concerning the business or planned business of
the Company or any Related Company shall be the property of the Company and
shall be delivered to the Company promptly upon the termination of this
Agreement. The provisions of this Section 8 shall survive the termination of
this Agreement.




